Citation Nr: 1423001	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In response to the Veteran's December 2011 request for a Board hearing at the RO, the Veteran was scheduled for a Travel Board hearing and was notified about the hearing in a March 2014 letter.  Later in March 2014, the Veteran was contacted regarding the hearing, but the Veteran requested to have his case forwarded to the Board for a decision, and thus, the hearing was canceled.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of service connection for hearing loss is decided.

In October 2009, the Veteran was afforded a VA audiological examination.  The VA examiner diagnosed the Veteran with normal hearing through 2000 Hz accompanied by a mild to moderately severe sensorineural hearing loss at 3000 Hz-4000 Hz for the right ear and normal hearing at 500 Hz accompanied by a mild to severe sensorineural hearing loss at 1000 Hz-4000 Hz for the left ear.  The VA examiner noted that the Veteran had a medical history of the right ear being reattached after an injury from falling and that he had civilian noise exposure from working as a carpenter with hammering and saws, without utilizing ear protection.

However, after review of the Veteran's claims file, it appears that there is no history of the right ear being injured in a fall.  In a June 2010 statement, the Veteran contends that he has a history of his left ear and left eye being hit, his left ear being repaired, and his left ear hearing getting very bad.  Furthermore, the Veteran's August 1968 service treatment records (STRs) indicate treatment for a left ear and left eye injury.  Also, the Veteran has also sought VA treatment for dizziness, and in December 2010, the Veteran was afforded a non-audiological VA ear examination in connection with the dizziness complaints, and the VA examiner noted a healed scar, superior aspect of the left ear.  Therefore, based on this evidence, the Board finds that a new VA audiological examination is necessary not only to assess the current state of the Veteran's hearing loss, but also to provide an opinion regarding the Veteran's history of left ear injury and post-service noise exposure and their relation to any current hearing loss. 

Additionally, in a May 2008 statement, the Veteran stated that he submitted medical evidence from Dr. Dolgin, his ENT, but this evidence is not currently associated with the claims file and should be obtained on remand.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for hearing loss, to include treatment records from Dr. Dolgin.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Then, the Veteran should be afforded a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present hearing loss.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in active service or the left ear injury treated in 1968.

Consideration should be given to the Veteran's post-service noise exposure.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of noise exposure in service.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

